Exhibit 10.2

 

LOGO [g644295page034.jpg]

Exhibit 10.2 February 11, 2014 Mary Ellen Keating Dear Mary Ellen, As a valued
employee in an important leadership role, we would like to extend an additional
benefit to you which will provide financial security in the event your
employment is terminated. Effective immediately, the following terms and
conditions will apply to your employment: In the event that your employment is
terminated by the Company without Cause, the Company shall pay you an amount
equal to one times your then annual base salary. Payments will be made bi-weekly
less all applicable withholding and other applicable taxes and deductions
provided that you execute and deliver to the Company, and do not revoke, a
release of all claims against the Company substantially in the form attached
hereto as Exhibit A (“Release”). For purposes of this letter, “Cause” means
(A) your engaging in misconduct or gross negligence which is injurious to
Company; (B) your indictment or conviction by a court of competent jurisdiction
with respect to any felony or other crime or violation of law involving fraud or
dishonesty (with the exception of misconduct based in good faith on the advice
of professional consultants, such as attorneys and accountants), or your entry
of a plea of nolo contendere with respect to any felony involving fraud or
dishonesty (with the exception of misconduct based in good faith on the advice
of professional consultants, such as attorneys and accountants); (C) any gross
negligence, intentional acts or intentional omissions by you, as determined by
the Company in connection with the performance of the duties and
responsibilities of your employment hereunder; (D) engaging in any act of
misconduct or moral turpitude, as determined by the Company; (E) abuse of or
dependency on alcohol or drugs (illicit or otherwise) which adversely affects
job performance; (F) failure or refusal by you to properly perform (as
determined by the Company in its reasonable discretion and judgment) the duties,
responsibilities or obligations of your employment for reasons other than
Disability or authorized leave, or to properly perform or follow (as determined
by the Company in its reasonable discretion and judgment) any lawful direction
by the Company; or (G) breach of this Agreement or of any other duty to, written
policy of, or agreement with the Company. Please feel free to contact me if you
have any questions. Sincerely, Michelle Smith Vice President, Human Resources
MS/kmm Attachment